Gilfillan, C. J.
As the sale of the real estate and of the personal property, had at the same time, passed the title to the articles sued for in this action, whether they were personal property or fixtures, and as possession was delivered, the action can stand only on the proposition that there was an implied warranty that the articles were movables, and not fixtures, so as to be covered by the mortgage on the real estate.
As the buyer knew, as well as the seller, the character of the property, it may be doubted that, had the sale been by a private person, any warranty as to its character could have been implied. But it is well settled that in judicial sales the rule caveat emptor applies. Barron v. Mullin, 21 Minn. 374. The rule also applies to official sales; that is, sales made by and as officers of the law, such as sheriffs, constables, etc., under writs of execution, though they are not strictly judicial. The Monte Allegre, 9 Wheat. 616; Worthy v. Johnson, 8 Ga. 236; Hensley v. Baker, 10 Mo. 157; Chapman v. Speller, 14 Q. B. 621; Morgan v. Fencher, 1 Blackf. 10; Rodgers v. Smith, 2 Ind. 526; Bostick v. Winton, 1 Sneed, 525; Yates v. Bond, 2 McCord, 382; Bashore v. Whisler, 3 Watts, 490; Davis v. Hunt, 2 Bailey, 412; Stone v. Pointer, 5 Munf. 287.
In case of such sales, official, as well as judicial, the buyer is, un*334less the officer assumes to do more, bound to know that the latter sells only what he is authorized to sell, and to sell it just as it is.
An assignee under the insolvent law is an officer of the court. His title and all his acts are official.
Order affirmed.
(Opinion published 57 N. W. Rep. 935.)